                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   BARBARO ROSAS and GUADALUPE                            CASE NO. C18-0112-JCC
     TAPIA, as individuals and on behalf of all
10
     other similarly situated persons                       ORDER
11
                                 Plaintiffs,
12          v.

13   SARBANAND FARMS, LLC, et al.,
14                               Defendants.
15

16          This matter comes before the Court on Plaintiffs’ motion for reconsideration or, in the
17   alternative, to certify a question to the Washington Supreme Court pursuant to Wash. Rev. Code
18   § 2.60.020 (Dkt. No. 135). Having thoroughly considered the parties’ briefing and the relevant
19   record, the Court finds oral argument unnecessary and hereby DENIES the motion for the
20   reasons explained herein.
21   I.     BACKGROUND
22          On February 15, 2019, Plaintiffs moved for partial summary judgment on their claims
23   arising under the Washington Farm Labor Contractors Act (“FLCA”), Wash. Rev. Code
24   § 19.30.010 et seq. (Dkt. No. 84.) On June 13, 2019, the Court granted in part and denied in part
25   Plaintiffs’ motion. (Dkt. No. 134.) The Court granted Plaintiffs’ motion as to class members who
26   were “sent directly to Washington to work for Defendant Sarbanand Farms pursuant to a contract

     ORDER
     C18-0112-JCC
     PAGE - 1
 1   between Defendant Sarbanand Farms and CSI, and for whom CSI received a fee.” (Id. at 14.)

 2   The Court denied Plaintiffs’ motion and dismissed their claims “as to CSI and Growers’ liability

 3   under the FLCA for class members who were initially sent to California pursuant to a contract

 4   between CSI and Defendant Munger Bros. or Crowne Cold Storage and later transferred by

 5   Growers to Washington, and for whose transfer CSI did not receive an additional fee.” (Id.)

 6          Plaintiffs move for reconsideration of the Court’s dismissal of their FLCA claims as to

 7   class members initially sent to California before being transferred to Washington. (Dkt. No. 135

 8   at 2, 4–6.) In the alternative, Plaintiffs request that the Court certify a question to the Washington
 9   Supreme Court pursuant to Wash. Rev. Code § 2.60.020. (Id. at 6–7.) 1
10   II.    DISCUSSION

11          A.      Motion to Reconsider

12          Motions for reconsideration are generally disfavored. W.D. Wash. Local Civ. R. 7(h)(1).

13   Reconsideration is only appropriate where there is “manifest error in the prior ruling or a

14   showing of new facts or legal authority which could not have been brought to [the Court’s]

15   attention earlier with reasonable diligence.” Id. “A motion for reconsideration should not be used

16   to ask the court to rethink what the court had already thought through—rightly or wrongly.”

17   Premier Harvest LLC v. AXIS Surplus Insurance Co., Case No. C17-0784-JCC, Dkt. No. 61 at 1

18   (W.D. Wash. 2017) (quoting U.S. v. Rezzonico, 32 F. Supp. 2d 1112, 1116 (D. Ariz. 1998)).

19          Plaintiffs assert that the Court committed manifest error when it dismissed their FLCA

20   claims as to class members who were initially sent to California and for whose later transfer CSI

21   did not receive an additional fee. (Dkt. No. 135 at 2, 4–6.) Plaintiffs argue that the Court did not

22   construe evidence in Plaintiffs’ favor as required by Federal Rule of Civil Procedure 56 or that a

23   genuine factual dispute exists that precludes dismissal of Plaintiffs’ claims. (See id.) Plaintiffs’

24
            1
              Plaintiffs ask the Court to certify the following question: “whether a farm labor
25   contractor subject to FLCA includes an entity that receives a flat fee to simultaneously recruit
     and supply agricultural workers to work in one state before beginning work in Washington
26   state?” (Dkt. No. 135 at 2, 7.)

     ORDER
     C18-0112-JCC
     PAGE - 2
 1   argument asks the Court to revisit the evidence it considered in ruling on their motion for partial

 2   summary judgment but arrive at a different conclusion. Plaintiffs’ argument is insufficient to

 3   warrant reconsideration of the Court’s decision, and Plaintiffs have not otherwise identified a

 4   manifest error in the Court’s ruling meriting reconsideration. See Premier Harvest, Case No.

 5   C17-0784-JCC, Dkt. No. 61 at 1; W.D. Wash. Local Civ. R. 7(h)(1). Therefore, Plaintiffs’

 6   motion for reconsideration is DENIED.

 7          B.      Motion to Certify Question

 8          Federal courts in Washington may certify questions to the Washington Supreme Court:
 9          When in the opinion of [the] court before whom a proceeding is pending, it is
            necessary to ascertain the local law of this state in order to dispose of such
10          proceeding and the local law has not been clearly determined, such federal court
            may certify to the supreme court for answer the question of local law involved and
11          the supreme court shall render its opinion in answer thereto.
12   Wash. Rev. Code § 2.60.020. “There is a presumption against certifying a question to a state
13   supreme court after the federal district court has issued a decision. A party should not be allowed
14   ‘a second chance at victory’ through certification by the appeals court after an adverse district
15   court ruling.” Thompson v. Paul, 547 F.3d 1055, 1065 (9th Cir. 2008) (quoting In re Complaint
16   of McLinn, 744 F.2d 677, 681 (9th Cir. 1984)). Certification is within the Court’s discretion. See
17   Micomonaco v. State of Wash., 45 F.3d 316, 322 (9th Cir. 1995).
18          Plaintiffs assert that the Court’s dismissal of Plaintiffs’ claims “involves an unsettled
19   question of Washington law that is determinative of many of the FLCA liability matters before
20   this Court” and “is a matter of significant public policy,” and thus certification of a question to
21   the Washington Supreme Court is merited. (Dkt. No. 135 at 6–7.) But Plaintiffs’ argument
22   contradicts their election to litigate the issue via their motion for partial summary judgment
23   rather than moving to certify the question when it first arose. Plaintiffs have only brought their
24   motion to certify the question after receiving an adverse decision from the Court and have not
25   overcome the presumption against such post hoc requests for certification. See Thompson, 547
26   F.3d at 1065. Therefore, Plaintiffs’ motion to certify a question to the Washington Supreme

     ORDER
     C18-0112-JCC
     PAGE - 3
 1   Court is DENIED.

 2   III.   CONCLUSION

 3          For the foregoing reasons, Plaintiffs’ motion for reconsideration or, in the alternative, to

 4   certify a question to the Washington Supreme Court (Dkt. No. 135) is DENIED.

 5          DATED this 1st day of August 2019.




                                                           A
 6

 7

 8
                                                           John C. Coughenour
 9                                                         UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0112-JCC
     PAGE - 4
